Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathryn Warner on 23 August 2022.
The application has been amended as follows: 
(Currently Amended) A self-neutralizing amino acid-based cationic composition comprising an amino acid-based cationic ester in an amount of about 10 wt% to about 70 wt%, an anhydrous buffering agent in an amount of about 2 wt% to about 25 wt%, and a nonionic amphiphile in an amount sufficient to total 100 wt% of the composition, 
wherein the amino acid-based cationic ester is selected from brassicyl valinate esylate, cetyl valinate esylate, cetearyl valinate esylate, stearyl valinate esylate, isostearyl valinate esylate, behenyl valinate esylate, octyldodecyl valinate esylate, decyltetradecyl valinate esylate; brassicyl isoleucinate esylate, cetyl isoleucinate esylate, cetearyl isoleucinate esylate, stearyl isoleucinate esylate, isostearyl isoleucinate esylate, behenyl isoleucinate esylate, octyldodecyl isoleucinate esylate, decyltetradecyl isoleucinate esylate, and mixtures thereof, 
wherein the anhydrous buffering agent is selected from sodium gluconate, potassium gluconate, calcium gluconate, sodium citrate, potassium citrate, calcium citrate, sodium lactate, potassium lactate, calcium lactate, and mixtures thereof; and
wherein the composition is in anhydrous solid form.  
(Currently Amended) The composition of claim [[1]]29, further comprising water and having a pH greater than 4.  
(Canceled).
(Canceled).
(Canceled).
(Canceled).  
(Original) The composition of claim 1, wherein the 
 (Original) The composition of claim 7, wherein the 
(Previously Presented) The composition of claim 1, wherein the 
(Canceled).
11.-19. (Canceled).
 (Previously Presented) An aqueous formulation comprising the self-neutralizing amino acid-based cationic composition of claim 1, water, and at least one additive, and having a pH greater than 4.  
(Previously Presented) The aqueous formulation of claim 20 wherein the at least one additive is selected from emollients, humectants, conditioning agents, chelating agents, pH adjusting agents, fragrance, colorant, exfoliating agents, antioxidants, silica, plant extracts, surfactants, and mixtures thereof. 
 (Canceled).
(Canceled).
(Previously Presented) The composition of claim 1, wherein the composition is in the form of a solid bar.
(Previously Presented) The composition of claim 24, wherein a 10% solution of the solid bar has a pH greater than 4.
(Previously Presented) The composition of claim 24, wherein a 10% solution of the solid bar has a pH greater than 5.
(Currently Amended) The composition of claim 1, wherein the amino acid-based cationic ester includes two or more amino acid-based cationic esters selected from brassicyl valinate esylate, cetyl valinate esylate, cetearyl valinate esylate, stearyl valinate esylate, isostearyl valinate esylate, behenyl valinate esylate, octyldodecyl valinate esylate, decyltetradecyl valinate esylate; brassicyl isoleucinate esylate, cetyl isoleucinate esylate, cetearyl isoleucinate esylate, stearyl isoleucinate esylate, isostearyl isoleucinate esylate, behenyl isoleucinate esylate, octyldodecyl isoleucinate esylate, decyltetradecyl isoleucinate esylate, .
(Previously Presented) The composition of claim 1, wherein the 
(Currently Amended) A self-neutralizing amino acid-based cationic composition comprising:
about 10 wt% to about 70 wt% an amino acid-based cationic ester;
about 2 wt% to about 25 wt% an anhydrous buffering agent; and 
a nonionic amphiphile in an amount sufficient to total 100 wt% of the composition; 
wherein the amino acid-based cationic ester is selected from brassicyl valinate esylate, cetyl valinate esylate, cetearyl valinate esylate, stearyl valinate esylate, isostearyl valinate esylate, behenyl valinate esylate, octyldodecyl valinate esylate, decyltetradecyl valinate esylate; brassicyl isoleucinate esylate, cetyl isoleucinate esylate, cetearyl isoleucinate esylate, stearyl isoleucinate esylate, isostearyl isoleucinate esylate, behenyl isoleucinate esylate, octyldodecyl isoleucinate esylate, decyltetradecyl isoleucinate esylate, and mixtures thereof, and 
wherein the anhydrous buffering agent is selected from an alkali metal or alkaline earth metal salt of gluconic acid and mixtures thereof.  
(New) The composition of claim 29, further comprising water and having a pH greater than 3.5.
(New) The composition of claim 1, wherein the amino acid-based cationic ester is brassicyl valinate esylate and the anhydrous buffering agent is calcium gluconate.
(New) The composition of claim 1, wherein the amino acid-based cationic ester is brassicyl isoleucinate esylate and the anhydrous buffering agent is calcium gluconate.
(New) The composition of claim 29, wherein the amino acid-based cationic ester is brassicyl valinate esylate and the anhydrous buffering agent is calcium gluconate.
(New) The composition of claim 29, wherein the amino acid-based cationic ester is brassicyl isoleucinate esylate and the anhydrous buffering agent is calcium gluconate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach nor reasonably suggest addition of the claimed types of anhydrous buffering agents to the composition comprising the amino acid-based cationic ester and nonionic amphiphile.  There is no motivation to add this specific type of anhydrous buffering agent to the formulation.  Thus the claims are free of the prior art. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615